Citation Nr: 1400479	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-33 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right kidney atrophy claimed to have resulted from lack of Department of Veterans Affairs (VA) care.



REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1956 to November 1959.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Houston, Texas VA Regional Office (RO).  This case was previously before the Board in June 2011, when it was remanded for additional development of the record.

The issues of service connection for arthritis of the low back, right hip and right knee, all claimed as secondary to a service-connected left ankle disability are raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed atrophy of the right kidney due to the lack of care at a VA medical center.  Through his attorney, he submitted a January 2010 statement from Greg Kane, M.D. in support of his claim.  Dr. Kane notes the Veteran went to the VA in 2002 and reported that a private physician told him he was about to lose a kidney; that the Veteran's creatinine clearance at that time was 63 (abnormal); that he saw a VA physician in November 2002, and that the Veteran's renal disease was not included in the impressions then recorded; and that creatinine clearance in February 2003 was 93.  Dr. Kane commented that the VA physician failed to order any further work-up, and ignored the Veteran's kidney problem.  He noted that on multiple visits, the VA physician failed to address the Veteran's known kidney disease.  Dr. Kane concluded that the standard of care the Veteran received fell well below the standards of the profession, in that despite the Veteran being referred to VA with information that he was going to lose a kidney, the VA physician ignored the Veteran's complaints.  Dr. Kane stated that a reasonable doctor would have investigated the nature and cause of the underlying condition for which the Veteran sought care.  He indicated that the Veteran did not receive any kidney treatment from VA, and over the next three years, progressive blockage of the right renal artery slowly shut off blood flow to the right kidney, gradually destroying it.  He opined that the VA physician's failure to consider and rule out renal artery stenosis violated the accepted standard of care.  

In February 2012, the Chief, Renal Section at a VA medical center (a Professor of Medicine), reviewed the Veteran's medical record and medical literature, and concluded there was no medical indication that the Veteran should have received treatment to prevent right renal atrophy that was not provided by the VA.  

In its June 2011 remand, the Board requested an examination to secure a medical advisory opinion as to whether the Veteran had additional kidney disability due to VA treatment/lack thereof.  It was specifically requested that the examiner comment on the opinion of Dr. Kane.  The February 2012 VA expert's opinion expresses agreement with an opinion by G.K., M.D., (Dr. Kane) but identifies it as being in May 2010 (the date of an examination and opinion by C.P.K., D.O., a VA provider).  There is no comment on the specific observations made by Dr. Kane.

Governing caselaw provides that when the remand orders of the Board are not complied with, the Board errs, as a matter of law, when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The record should be returned to the physician who provided the February 2012 VA medical expert's opinion, for re-review and an addendum opinion that includes comment on the specific observations made/opinion offered by Dr. Kane in January 2010 opinion regarding the standard of care the Veteran received from VA.  If the February 2012 opining physician is unavailable to provide the opinion sought, the record should be forwarded to another nephrologist for review and the opinion sought.  Specifically, the consulting provider should opine whether or not the Veteran has additional kidney disability due to a VA failure to provide treatment (as indicated by Dr. Kane).  The opinion must specifically include comment on the observations regarding the standard of care the Veteran received/or failed to receive from VA (i.e., express agreement or disagreement with those observations, and explain the rationale for the agreement or disagreement, with citation to factual data and medical literature).  The consulting provider must explain the rationale for all opinions.

2.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

